Filed 11/20/20
                   CERTIFIED FOR PUBLICATION

     IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                     FIRST APPELLATE DISTRICT

                            DIVISION THREE


THE PEOPLE,
  Plaintiff and Respondent,
                                     A157917
v.
                                     (Alameda County
ALBERT ALVIN WILLIAMS,               Super. Ct. No. 44828)
  Defendant and Appellant.




        Defendant Albert Alvin Williams (Williams) appeals the denial of
his Penal Code1 section 1170.95 2 petition to vacate his conviction for
first degree murder and for resentencing. We affirm.
                 FACTUAL AND PROCEDURAL BACKGROUND
I.      Background
        The below facts are gleaned from documents in the record
(including the information, minute orders for twelve days of trial, and
sentencing transcript) along with our prior opinion affirming Williams’
murder conviction (People v. Williams (Mar. 2, 1971; 1 Crim. No. 8770)
[nonpub. opn.] (Williams I)).



1       All further unspecified statutory references are to the Penal
Code.
2     Section 1170.95 was enacted as part of Senate Bill No. 1437
(Stats. 2018, ch. 1015).

                                     1
      In the early morning hours of February 27, 1969, then 20-year-
old Williams and two juvenile accomplices committed an attempted
robbery of a delivery milkman in the course of which the milkman was
fatally shot. The Alameda County District Attorney filed an
information charging Williams with murder (§ 187) without further
specification.
      Williams was convicted of first-degree murder by a jury that
heard testimony from the People’s witnesses (including the two juvenile
accomplices3) and defense witnesses (including Williams); 65 exhibits
were introduced into evidence. The jury was instructed on felony
murder and murder in the first degree and second degree. During
deliberations, the jury, at its request, was reinstructed on first and
second-degree murder. After conviction, Williams waived a jury trial
on the possible imposition of the death penalty.
      At the November 1969 sentencing, the trial court rejected the
death penalty and sentenced Williams to life imprisonment with the
possibility of parole. The trial court explained that it reviewed the
probation report and determined the death penalty was not appropriate
as the killing was not deliberate and premeditated, albeit senseless and
cruel. Further, although there was “no question” in the trial court's
mind that Williams was properly convicted “because the evidence was
overwhelming that he was present at the scene and participated in the
attempted robbery,” the trial court had “some doubt” that Williams “did
the actual killing.”


3     By the time of the trial, the charges against the two juvenile
accomplices had been resolved in Juvenile Court. They admitted to
allegations of acts constituting attempted robbery and were committed
to California Youth Authority facilities.

                                     2
      In January 1970, a section 1203.014 “Statement by Judge and
District Attorney” (hereinafter “1203.01 statement”) signed by the trial
judge and the deputy district attorney who prosecuted the case was
filed by the court clerk. The trial judge incorporated “by reference” the
information and the sentencing transcript as setting forth his view of
the case and Williams. The trial prosecutor stated as follows:
      “This defendant is responsible for a brutal, senseless killing in an
      aborted robbery where the defendant and two accomplices gained
      nothing material. The victim was shot and killed while running
      away from the defendant and his accomplices. At the time of the
      murder trial, the defendant had a 459 P.C. pending which was
      dismissed after his conviction. The defendant should serve
      maximum time prior to being considered for parole.”

      The section 1203.01 statement included the following description
of the crime.


4      Section 1203.01, subdivision (a) reads, in pertinent part,
“Immediately after judgment has been pronounced, the judge and the
district attorney, respectively, may cause to be filed with the clerk of
the court a brief statement of their views respecting the person
convicted or sentenced and the crime committed, together with any
reports the probation officer may have filed relative to the prisoner.
The judge and district attorney shall cause those statements to be filed
if no probation officer’s report has been filed. The attorney for the
defendant and the law enforcement agency that investigated the case
may likewise file with the clerk of the court statements of their views
respecting the defendant and the crime of which he or she was
convicted.” This portion of section 1203.01 essentially reads as it did in
1969 when Williams was sentenced and 1970 when the section 1203.01
statement was filed in this case. The section 1203.01 statement was
filed on behalf of the trial judge and the District Attorney; the record
does not indicate whether a section 1203.01 statement was filed by
either defense trial counsel or the law enforcement agency that
prosecuted the case.




                                    3
      “On Thursday, February 27, 1969, at approximately 10:50 a.m.,
      the victim . . . was delivering milk at . . . [a named market.] The
      victim was a route delivery salesman [for a named milk
      company]. The victim had just completed his delivery at the
      above location and had just finished pushing his dolly to the rear
      of the [parked] delivery truck. . . . It was at this point when he
      was confronted by the defendant and two juvenile codefendants.
      [The victim] made an attempt to flee by running [down a street].
      There were three shots fired from a .25 [caliber] automatic pistol.
      The victim was struck once behind the left ear and was, as a
      result of the impact, knocked to the street. The victim was found
      in approximately the middle of [the] [s]treet . . . laying face down.
      The victim was transported to Highland Hospital and was
      pronounced dead at approximately 4:00 p.m. the same day he was
      shot. The three defendants were observed to run westbound . . .
      and southbound . . . . There was apparently no loss. [¶] The
      defendant’s participation in this offense as a principal was clearly
      established by the testimony of [two named witnesses] and [two
      named juvenile accomplices].”

      We affirmed the conviction in an unpublished opinion, rejecting
Williams’ constitutional challenge to the admission of testimony given
under a grant of immunity. (Williams I, supra, at pp. 1-2; also rejecting
challenge to the admission of evidence of witness identifications.) We
found that Williams waived his argument regarding admission of the
testimony given under a grant of immunity by failing to raise it to the
trial court but also noted that: “the claim on the merits cannot be
supported. The code section, which permits grant of immunity to a
witness has repeatedly been held constitutionally valid (e.g. People v.
Boeh[m] [(1969)] 270 Cal. App. 2d 13, 21; People v. Northrup [(1962)] 203
Cal. App. 2d 470, 474; People v. Fowler [(1953)] 119 Cal. App. 2d 657, 664)
and not subject to either of the attacks here made. We note that
appellant held the murder weapon when it was fired, thus establishing




                                    4
a reasonable basis for prosecuting him alone.” (Williams I, supra, at p.
1.)
      After serving seven years in prison, Williams was released on
parole. Approximately two years later, in late 1979, he committed
another murder. In 1980, Williams was convicted of second-degree
murder and sentenced to a life term with the possibility of parole.
II.   Section 1170.95 Proceeding
      In March 2019, while serving his life sentence on the 1980
murder conviction, Williams, appearing in propria persona, sought to
vacate his 1969 first-degree murder conviction by filing a verified
petition under section 1170.95. He averred he was eligible and entitled
to relief based on the following “facts” of the case. “In and around
February 1969, two guys and myself, were at my home planning a
robbery. We did not know what we were going to rob or even where.
Across the street from my home was a corner market . . . . When I and
my two friends left my home, there was a milk truck double-parked in
front of the corner market, and one of my friends said, ‘hey, there’s a
milkman,’ and I immediately said ‘hell naw man, we can’t do nothing
there.’ But as I was explaining why we won’t do anything there, the
milk truck driver came out of his truck and the one friend (to my
surprise) pulled a gun out to rob him. The milkman tried to run, but he
was shot and killed. Weeks later, my two friends were arrested with
the weapon that murdered the milkman. April of 1969, a month or so
after my two friends, I was arrested and charged with First Degree
Murder, there after convicted. On November 4th, 1969, I was
sentenced to ‘Life’ in prison.”




                                    5
      Williams asked the superior court to consider two documents
attached to his petition: (1) portion of the sentencing transcript in
which the trial court had stated the crime “ ‘was a senseless and cruel
killing but . . . not deliberate and premeditated,’ ” and “ ‘although there
is no question in the Court’s mind that the defendant was properly
convicted, because the evidence was overwhelming that he was present
at the scene and participated in the attempted robbery, the Court does
have some doubt that he did the actual killing’ ”; and (2) portion of a
June 4, 2014 decision by former Governor Edmund G. Brown Jr.
reversing a favorable parole recommendation of the Board of Parole
Hearings (hereinafter “2014 parole denial”), in which the former
Governor described the circumstances of the 1969 murder as follows:
Williams “and a group of friends were committing a robbery, when one
of Mr. Williams’ crime partners shot and killed a milkman.”
      The People filed an opposition and attached the sentencing
transcript, the section 1203.01 statement (opining it was “a reasonably
reliable account of the evidence presented at trial”), and a copy of our
prior opinion in Williams I. Williams conceded Williams I was part of
the record of conviction but sought, on hearsay grounds, exclusion of
any facts mentioned in the opinion.
      The superior court held a contested hearing in July 2019.
Without objection, the superior court took judicial notice of the
documents relating to the section 1170.95 petition and the 67
microfilmed pages of the court file relating to the murder conviction,
and expressly admitted as exhibits: (1) the sentencing transcript
(Exhibit 1); (2) the section 1203.01 statement (Exhibit 2); (3) Williams I
(Exhibit 3); (4) defense counsel’s written evidentiary objection to a



                                      6
portion of Williams I (Exhibit A); (5) the 2014 parole denial (Exhibit B);
and (6) the section 1170.95 petition filed by Williams (Exhibit C).
      Following argument by counsel and after consideration of the
factors in People v. Clark (2016) 63 Cal. 4th 522 (Clark) and People v.
Banks (2015) 61 Cal. 4th 788 (Banks), the superior court found Williams
was not eligible for resentencing because he could have been found
guilty of first-degree murder under the newly amended section 189 as a
major participant who acted with reckless indifference to human life in
the commission of the felony murder. Williams “was the oldest of the
three defendants. He was an adult. The others were juveniles. He was
20 years old at the time. They had to be under the age of 18. He
indicated in his petition that he planned the robbery with those two,
that that occurred at his house. They left the house with a loaded gun.
He went with the others to look for a victim. He was present at the
scene. He held the gun when it was discharged. The gun was pointed
at the head of the fleeing victim. He was certainly in a position to
prevent the murder, given his presence at the scene. He fled
afterwards. Took no steps to minimize the risk of harm to the victim,
and took no steps to help the victim after the victim was shot down on
the street.”
      In ruling on evidentiary objections, the superior court expressly
found reliable the facts of the crime mentioned in Williams I, impliedly
found reliable the facts of the crime mentioned in the section 1203.01
statement, and expressly found not reliable the facts of the crime
mentioned in the 2014 parole denial.
      Williams filed a timely notice of appeal from the July 25, 2019
order denying his section 1170.95 petition.



                                    7
                               DISCUSSION
      We conclude the superior court did not err as the hearsay
contained in Williams I and the section 1203.01 statement were
reliable and therefore could be considered. Further, there was
substantial evidence supporting the finding that Williams was not
eligible for resentencing as he was a major participant in the
underlying felony and acted with reckless indifference to human life.
I.    Legal Framework
      Senate Bill No. 1437, effective January 1, 2019, in pertinent part,
amended sections 188 and 189 concerning murder under the felony
murder theory “to provide for liability only where the defendant (1)
actually killed the victim; (2) aided in the murder with intent to kill; or
(3) ‘was a major participant in the underlying felony and acted with
reckless indifference to human life, as described in subdivision (d) of
Section 190.2.’ (Ibid.; § 189, subd. (e), italics added.) We emphasize the
last clause because it is central to this appeal.” (People v. Douglas
(2020) 56 Cal. App. 5th 1, 7 (Douglas).) It did not modify section 190.2
which provides, in part, that participating in a murder during a
robbery may be punished by death or life imprisonment without parole
“only if [the defendant] acted ‘with reckless indifference to human life
and as a major participant’ to a qualifying felony like robbery.”
(Douglas, supra, p. 7.)
      Senate Bill No. 1437 also added section 1170.95, which permits,
in pertinent part, an individual convicted of murder under a felony
murder theory to petition the sentencing court to vacate the conviction
and be resentenced only “if three conditions are met: (1) the prosecution
proceeded under a felony-murder theory; (2) the petitioner was



                                     8
convicted of first degree murder following a trial; and (3) the petitioner
could not be convicted of first degree murder because of changes to
section 188 or 189 made effective January 1, 2019. (§ 1170.95, subd.
(a)(1)-(3).)” (People v. Howard (2020) 50 Cal. App. 5th 727, 735
(Howard).)
      The superior court reviews a section 1170.95 petition to
determine whether petitioner has made a prima facie showing of
eligibility for relief. (§ 1170.95, subd. (c).) “If the petitioner makes such
a showing, the trial court must hold a hearing “ ‘to determine whether
to vacate the murder conviction and to recall the sentence and
resentence the petitioner on any remaining counts in the same manner
as if the petitioner had not been previously [ ] sentenced, provided that
the new sentence, if any, is not greater than the initial sentence.’
(§ 1170.95, subd. (d)(1).)” (Howard, supra, 50 Cal.App.5th at p. 735.)
      “At the eligibility hearing, ‘the burden of proof shall be on the
prosecution to prove, beyond a reasonable doubt, that the petitioner is
ineligible for resentencing. If the prosecution fails to sustain its burden
of proof, the prior conviction, and any allegations and enhancements
attached to the conviction, shall be vacated and the petitioner shall be
resentenced on the remaining charges. The prosecutor and the
petitioner may rely on the record of conviction or offer new or
additional evidence to meet their respective burdens.’ (§ 1170.95, subd.
(d)(3).)” (Howard, supra, 50 Cal.App.5th at p. 736.)
II.   Evidentiary Rulings
      Williams avers the superior court erred in its determination that
it could consider reliable hearsay in Williams I and the section 1203.01
statement. We disagree.



                                     9
      Section 1170.95 provides the People “an opportunity to present
new and additional evidence to demonstrate the petitioner is not
[eligible for] resentencing, and the petitioner is afforded the
opportunity to present new and additional evidence on his or her behalf
as well, before the court determines the appropriate relief. (§ 1170.95,
subd. (d)(3).)” (People v. Anthony (2019) 32 Cal. App. 5th 1102, 1153
(Anthony); italics added.) We therefore focus our analysis on whether
Williams I and the section 1203.01 statement are admissible as such
new and additional evidence. 5




5      As new and additional evidence is permissible, we decline to
address whether Williams I and the section 1203.01 statement should
be considered part of the “record of conviction.” We do note that
Williams concedes he is “swimming against the tide” by advancing a
challenge to the admission of our prior opinion in Williams I in light of
current case law allowing a superior court to rely on an appellate court
opinion to summarily deny a petition on the ground a petitioner has not
met his prima facing showing of eligibility under section 1170.95. (See
People v. Edwards (2020) 48 Cal. App. 5th 666, 674-675, rev. granted
July 8, 2020, S262481, citing, among other cases, People v. Verdugo
(2020) 44 Cal. App. 5th 320, 333-334, rev. granted Mar. 18, 2020,
S260493 [superior court could rely on appellate court opinion in
summarily denying section 1170.95 petition]; People v. Lewis (2020) 43
Cal. App. 5th 1128, 1137-1138 (Lewis), rev. granted Mar. 18, 2020,
S260598 [same]; but see People v. Cooper (2020) 54 Cal. App. 5th 106,
123-126, rev. granted Nov. 10, 2020, S264684] [superior court
committed prejudicial error in summarily denying section 1170.95
petition where record of conviction (information, plea, preliminary
hearing transcript) did not show petitioner’s ineligibility for relief as a
matter of law].) Currently pending for review before our Supreme
Court is the following issue: “May superior courts consider the record of
conviction in determining whether a defendant has made a prima facie
showing of eligibility for relief under Penal Code section 1170.95?” (See
Lewis, supra, 43 Cal. App. 5th 1128, rev. granted Mar. 18, 2020,
S260598 [lead case].)

                                    10
       Williams contends the People’s ability to present new and
additional evidence is constrained by the Evidence Code’s limitations
on the admissibility of hearsay evidence. However, the cases Williams
relies upon do not support his position as they concern the rules of
evidence applicable at trials on criminal charges and prior conviction
allegations for the purpose of sentence enhancements in initial criminal
prosecutions. (See People v. Covarrubias (2016) 1 Cal. 5th 838, 886-887;
People v. Sanchez (2016) 63 Cal. 4th 665, 686, 694-695; People v. Miles
(2008) 43 Cal. 4th 1074, 1082; People v. Trujillo (2006) 40 Cal. 4th 165,
178-180; People v. Woodell (1998) 17 Cal. 4th 448, 455-457, 459; People
v. Reed (1996) 13 Cal. 4th 217, 222-223, 228 fn. 8, 230; People v.
Guerrero (1988) 44 Cal. 3d 343, 355, 356, fn. 1; see Melendez-Diaz v.
Massachusetts (2009) 557 U.S. 305, 322; Davis v. Washington (2006)
547 U.S. 813, 826; Shepard v. United States (2005) 544 U.S. 13, 16, 23,
26.)
       In contrast, a “hearing under section 1170.95 is not a trial de
novo on all the original charges.” (Couzens, et al., Sentencing Cal.
Crimes (The Rutter Group 2019) [¶] 23.51(J)(4).) Rather, it is a post-
conviction proceeding “due to the Legislature’s inclusion of section
1170.95 in Senate Bill No. 1437, [as] an ‘act of lenity’ . . . allowing for
the retroactive application of the new law governing accomplice liability
for felony murder . . . for defendants already serving valid sentences for
murder.” (People v. Wilson (2020) 53 Cal. App. 5th 42, 53 (Wilson),
quoting in part Anthony, supra, 32 Cal.App.5th at p. 1153.) In allowing
for the section 1170.95 post-conviction proceeding, the Legislature gave
the superior court unfettered discretion to consider “evidence” without
any restriction at the subdivision (d)(3) hearing to determine the



                                     11
petitioner’s eligibility for resentencing. (See People v. Roach (2016) 247
Cal. App. 4th 178, 185 [“[a]dditional restrictions on a trial court's
authority at resentencing could have been included in section 1170.18,
but were not”].)
      Hence, the rules of evidence governing a section 1170.95
subdivision (d)(3) hearing should be no different than those applied at
other analogous post-conviction resentencing proceedings. “A contrary
interpretation would require us to add words to section 1170.95 that do
not currently exist. We will not do this, as we are to ascertain and
declare ‘what the statute contains, not to change its scope by reading
into it language it does not contain . . . . We may not rewrite the statute
to conform to an assumed intention that does not appear in its
language.’ ” (Wilson, supra, 53 Cal.App.5th at p. 52, quoting Vasquez v.
State of California (2008) 45 Cal. 4th 243, 253.)
      Accordingly, the superior court here was permitted to consider
hearsay such as that found in our prior opinion in Williams I and the
section 1203.01 statement, “provided there is a substantial basis for
believing the hearsay information is reliable.” (See People v. Sledge
(2017) 7 Cal. App. 5th 1089, 1094-1095 (Sledge) [rejecting similar
argument, concluding that reliable hearsay may be considered to
resolve Proposition 47 (Safe Neighborhoods and Schools Act) petition to
dismiss or resentence defendant after reduction of felony conviction to
misdemeanor]; People v. Saelee (2018) 28 Cal. App. 5th 744, 756
[rejecting similar argument, concluding reliable hearsay may be
considered to resolve Proposition 64 (Control, Regulate and Tax Adult
Use of Marijuana Act) petition to dismiss or resentence defendant after
reduction of felony marijuana conviction to misdemeanor]; see also



                                    12
People v. Guilford (2014) 228 Cal. App. 4th 651, 660-661 [prior appellate
court opinion, although hearsay, was admissible to resolve Proposition
36 (Three Strikes Reform Act of 2012) petition to recall and reduce
sentence imposed on third-strike conviction].)
      We conclude the superior court had a substantial basis for
believing the hearsay information to be reliable. As to Williams I, it
was reasonable for the superior court to assume we had accurately
summarized the record. As the superior court found, the quoted
statement (appellant held the murder weapon when it was fired) gave
“a factual context” to our “ruling on the immunity issue.” As to the
1203.01 statement, it was “meant as a substitute for probation reports”
as “a factual summary of the trial for the . . . use by the Department of
Corrections and the parole authority,” and section 1203.01 “explicitly
require[d] the judge and the [District Attorney], if no probation report
[was] prepared, to file it,” and gave defendant a “full opportunity . . .
also to file a [section] 1203.01 statement,” thereby giving him “more
opportunity . . . to participate in that process than a current probation
report. . . .” Hence, the superior court reasonably found the hearsay
contained therein to be reliable. 6
      Accordingly, we see no impropriety or fundamental lack of
fairness in the superior court’s admission and reliance on the hearsay
information in Williams I and the section 1203.01 statement.


6     Williams cites no legal authority for his contention that the
hearsay in the section 1203.01 statement was rendered unreliable
because its filing was a discretionary decision on the part of the trial
judge and the trial prosecutor. (See Dills v. Redwoods Associates, Ltd.
(1994) 28 Cal. App. 4th 888, 890, fn. 1 [“we may disregard conclusory
arguments that are not supported by pertinent legal authority”].)



                                      13
III.   Sufficiency of the Evidence
       “ ‘Where the trial court applies disputed facts’ ” to a statute, “ ‘we
review the factual findings for substantial evidence and the application
of those facts to the statute de novo.’ ” (Sledge, supra, 7 Cal.App.5th at
pp. 1095-1096 [applying substantial evidence review to factual findings
that petitioner was ineligible for reduction of felony conviction to
misdemeanor under Proposition 47 (Safe Neighborhoods and Schools
Act)]; see People v. Perez (2018) 4 Cal. 5th 1055, 1059, 1066 [applying
substantial evidence review to factual findings that petitioner was
ineligible for resentencing under Proposition 36 (Three Strikes Reform
Act of 2012)].)
       The scope of our review for substantial evidence is well settled.
The test is not whether the People met their burden of proving beyond
a reasonable doubt that Williams was ineligible for resentencing, but
rather “whether any rational trier of fact could have” made the same
determination, namely that “[t]he record . . . disclose[s] . . . evidence
that is reasonable, credible, and of solid value—such that a reasonable
trier of fact could find [as did the superior court]. [Citation.] In
applying this test, we review the evidence in the light most favorable to
the prosecution and presume in support of the [order] the existence of
every fact the [superior court] could reasonably have deduced from the
evidence. [Citation.] ‘Conflicts [in the evidence] . . . subject to
justifiable suspicion do not justify the reversal of a judgment, for it is
the exclusive province of the trial judge . . . to determine the . . . truth
or falsity of the facts upon which a determination depends. [Citation.]”
(People v. Zamudio (2008) 43 Cal. 4th 327, 357.)




                                     14
      Here, the superior court correctly followed our high court’s recent
decisions examining the circumstances under which murderers and
accomplices can be punished by death or life imprisonment without
parole based on a section 190.2 special circumstance finding. (See
Clark, supra, 63 Cal.4th at pp. 618-623; Banks, supra, 61 Cal.4th at p.
803.) When assessing a section 190.2 special circumstance finding
regarding the components of “major participant” and “reckless
indifference,” we consider various overlapping factors, including:
“What role did the defendant have in planning the criminal enterprise
that led to one or more deaths? What role did the defendant have in
supplying or using lethal weapons? What awareness did the
defendant have of particular dangers posed by the nature of the crime,
weapons used, or past experience or conduct of the other participants?
Was the defendant present at the scene of the killing, [in proximity to
or] in a position to facilitate or prevent the actual murder [or aid the
victim,] and did his or her own actions or inaction play a particular role
in the death? What did the defendant do after lethal force was used?”
(Banks, supra, 61 Cal.4th at p. 803; see Clark, supra, 63 Cal.4th at pp.
618-623.) However, the Supreme Court has made clear that “ ‘[n]o one
of these considerations is necessary, nor is any one of them necessarily
sufficient.’ ” (Clark, supra, 63 Cal.4th at p. 618, quoting Banks, supra,
61 Cal.4th at p. 803.)
      The record shows the superior court relied on several factors that
our high court has considered significant, including that the robbery
was planned at the home of an adult Williams with the assistance of
two juvenile accomplices. The superior court also noted that Williams
held the murder weapon (which contained at least three bullets) at the



                                    15
time it was fired and hence could reasonably infer that Williams had a
reasonable expectation that a death could result. (Clark, supra, 63
Cal.4th at p. 618.) Whether Williams was the actual shooter, or held
the gun shortly before or shortly after it was fired, he was present in
sufficient proximity “ ‘to observe his cohorts so that it is fair to conclude
that he shared in their actions and mental state. . . . [Moreover,] [his]
presence [gave] him an opportunity to act as a restraining influence” on
both the attempted robbery and his juvenile accomplices. (Id. at p. 619
[“ ‘[i]f the defendant fails to act as a restraining influence, then the
defendant is arguably more at fault for the resulting murder[]’ ”].)
Additionally, Williams admitted that after the shooting he and his
accomplices fled the scene, from which the superior court could
reasonably infer he did not call for assistance or attempt to render aid
to the victim who did not die at the scene of the shooting. 7
      Thus, substantial evidence supports the superior court’s finding
that Williams was not eligible for resentencing because he was a major
participant in the attempted robbery and acted with reckless
indifference to human life during the commission of the felony murder.
In so holding, we reject Williams’ portrayal of the evidence in the light


7      Williams claims the analysis in In re Taylor (2019) 34
Cal. App. 5th 543 applies to his circumstances. However, that case is
clearly factually inapposite. The appellate court there held only that
the defendant’s failure to come to the victim’s aid, standing alone, was
not sufficient to establish he knowingly created a grave risk of death
where the defendant was the getaway driver who stayed in the car and
did not see the shooting, had no opportunity to prevent the shooting
and may not have appreciated how badly the victim was wounded, and
left the scene only when he saw help was coming to the victim. (Id. at
pp. 546-547, 557-559.)



                                     16
most favorable to himself as “that showing is largely irrelevant to the
issue on appeal [of] whether the evidence in [the People’s] favor
provides a sufficient basis for [the superior court’s] findings.
[Williams’] . . . factual presentation is but an attempt to reargue on
appeal those factual issues decided adversely to [him] at the trial level,
contrary to established percepts of appellate review.” (Hasson v. Ford
Motor Co. (1982) 32 Cal. 3d 388, 398-399.)
                               DISPOSITION
      The July 25, 2019 order denying the Penal Code section 1170.95
petition is affirmed.




                                     17
                                  _________________________
                                  Petrou, J.


WE CONCUR:


_________________________
Fujisaki, Acting P.J.


_________________________
Jackson, J.




A157917/People v. Williams


                             18
Trial Court:   Alameda County Superior Court

Trial Judge:   Hon. Morris Jacobson

Counsel:       Office of Attorney General, Xavier Becerra, Attorney
               General, Lance E. Winters, Chief Assistant Attorney
               General, Jeffrey M. Laurence, Senior Assistant Attorney
               General, Rene Chacon, Supervising Deputy Attorney
               General, Bruce Ortega, Deputy Attorney General, for
               Plaintiff and Respondent.

               First District Appellate Project, Kyle Gee, for Defendant
               and Appellant.




                                 19